Citation Nr: 0504071	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  94-35 261	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to an increased rating for postoperative 
residuals of an osteotomy of the left third metatarsal, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

4.  Propriety of reduction of the veteran's service-connected 
disability compensation due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and in Winston-Salem, North Carolina.  The 
veteran's case was remanded for additional development in 
February 1999.  The veteran's disability ratings for 
postoperative residuals of an osteotomy of the left third 
metatarsal and sinusitis were increased to their current 
levels while the case was in a remand status.  This was done 
in April 2003.  


REMAND

The veteran's case was remanded for additional development in 
February 1999.  The RO conducted extensive development in 
response to the Board's remand.

The veteran was incarcerated beginning in October 2001.  His 
total service-connected disability compensation rating was 10 
percent at the time.  This was reduced by one-half in keeping 
with pertinent regulations.  His combined service-connected 
disability rating was subsequently increased to 30 percent, 
and the veteran's compensation was reduced to the 10 percent 
level accordingly.  He was released from prison in June 2002.

The veteran disputed the propriety of the reduction.  He was 
issued a "statement of the case" (SOC) in October 2003.  
However, the RO acknowledged that this was sent in error as 
there had been no final decision made on the issue.  The RO 
did not accept the veteran's notice of disagreement (NOD) at 
that time.  

The veteran submitted a VA Form 9 in response to the SOC in 
November 2003.  This was accepted by the RO as a NOD.  The 
veteran checked the block on the form indicating that he 
wanted a hearing before a veterans law judge (VLJ) at the RO.

The RO issued a valid SOC in December 2003.  The veteran 
responded with a VA Form 9, as his substantive appeal in 
February 2004.  He repeated his request for a hearing before 
a VLJ at the RO.

The veteran also submitted a designation on an "appeal 
hearing options" form where he said that he wanted a Board 
hearing in Washington, DC.  This was also received in 
February 2004.

The veteran's case was certified on appeal to the Board in 
April 2004 with no action taken on the veteran's several 
requests for a Board hearing.

Because it was not clear whether the veteran wanted a hearing 
in Washington, D.C., or at the RO, the Board wrote to the 
veteran in December 2004 to have him clarify his desire for a 
hearing.  The veteran responded in January 2005 that he 
wanted a hearing before a Board member at the RO.

In light of the foregoing the case is REMANDED for the 
following:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

